          Case 1:19-cv-01103-RDB Document 70 Filed 08/20/19 Page 1 of 1
                        UNITED STATES DISTRICT COURT
                            DISTRICT OF MARYLAND
CHAMBERS OF                                               U.S. COURTHOUSE - CHAMBERS 5D
RICHARD D. BENNETT                                                 101W. LOMBARD STREET
UNITED STATES DISTRICT JUDGE                                         BALTIMORE, MD 21201
NORTHERN DIVISION                                                         TEL: 410-962-3190
                                                                          FAX: 410-962-3177

                                       August 20, 2019
                                                                              FILED         .ENTERED
                                                                              LODGED         RECEIVED
                                       LETTER ORDER
                                                                         AUG 2 0 2019
To Counsel of Record:        Mayor & Cio Council of Baltimore v. Alex M. Azar, II, et al.
                                                                            AT BALTIMORE
                             Civil Action No. RDB-19-1103             CLERK U.S. DISTRICT COUR i
                                                                        DISTRICT OF MARYLAND
                                                                    BY
                                                                                               DEPUTY
Dear Counsel:

       For the reasons stated on the record at the hearing held this date, Defendants' Motion
for Stay of Proceedings Pending Appeal (ECF No. 62) is DENIED. This case shall proceed
expeditiously on the merits.

        The Government has filed a Motion to Dismiss (ECF No. 67) on August 16, 2019.
Plaintiff shall file its response in opposition by August 26, 2019, and the Government's reply
is due by August 30, 2019. The Plaintiffs response and Government's reply shall not exceed
25 pages.

       Notwithstanding the informal nature of this letter, it is an Order of this Court and the
Clerk is directed to docket it as such.

                                             Sincerely,

                                                             Richard D. Bennett
                                                             United States District Judge
